Exhibit 16.01 Exhibit 16.01 September 25, 2012 Securities & Exchange Commission Washington D.C. 20549 Ladies and Gentlemen, We have read the statements included under Item 4.01, Changes in Registrant’s Certifying Accountant, in the Form 8-K dated September 25, 2012, of ActiveCare, Inc. to be filed with the Securities and Exchange Commission and are in agreement with the statements therein insofar as they relate to our firm.We are not in a position to agree or disagree with the statements in Item 4.01 regarding the engagement of Tanner LLC. /s/ Hansen, Barnett & Maxwell, P.C. HANSEN, BARNETT & MAXWELL, P.C.
